DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

2.  	The information disclosure statement (IDS) submitted on 4/1/20 the information disclosure statement was considered by initialing the PTO Form 1449.

Drawings

3.    The Examiner has approved drawings filed on 4/1/20.
			
Claim Objections
4.	Claims 1, 8 and 15 are objected to because of the following informalities: 
	Claim 1, line 4 should be “; ”.  

	Claim 8, line 6 should be “;” .

	Claim 15, line 6 should be “;”.

 Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 7, 8 - 9, 14 – 16, are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (US PGPUB NO.20120298862 A1), in view of (US PGPUB NO. 20100215247 A1).
As to claim 1, Chen discloses a method of  measuring the contours of the captured pattern and the contour of the reference pattern, and align the two patterns to compute a relative critical dimension (CD) measure by comparing the boundaries of the two patterns (see par. (0049) comprising:
receiving a captured image of a pattern (see paragraph 08); 
receiving a reference image of the pattern (see paragraph 30); 
identifying a contour of interest of the pattern ( note, identifying relative critical dimension and computed by comparing the edges of the target image with the image-extracted reference contours see 8, 30 and 40) . 
 	determining, by a processing device, one or more measurements of a dimension of the pattern for each of the reference image and the captured image with respect to the contour of interest of the pattern ( see paragraph 49); and

Chen does not teach measure the boundaries of the target pattern and reference 

pattern.

 Kitamura discloses system and method for a semiconductor lithographic process control using statistical information in defect identification. Kitamura measure the boundaries of the target pattern and reference pattern and classifies the measurements and also classifies the defects you have to refer to par (see para 0125) that mentions classifying defects based on measurements. 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to have modified Chen by the teaching of Kitamura in order to improve accuracy of the measurement of the line width of the pattern by using an average of measurements of line widths of patterns (as suggested by Kitamura see para 07).  
As to claim 2, Chen discloses the method, wherein the contour of interest corresponds to a location of a modification to the pattern that is associated with the defect (see para 44, 49 and 56).
As to claim 7, Chen discloses the method, wherein the one or more measurements are determined based on a distance transform function (see para 22, 24, distance, memory see para 37, see para 41 and 42).

Regarding claim 14, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 7.
Regarding claim 15, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.
Regarding claim 16, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 2.
Allowable Subject Matter
6.	Claims  3- 6, 10- 13, 17 -20 , are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other prior art cited
7.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. US. Patent No:  US PGPUB NO. 20150012900 A1, 20090231424 A1, 20100158345 A1. 

 






Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela C Chawan/
Primary Examiner, Art Unit 2669